 Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.1 Filed 03/25/21 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ORFIN, LLC, a Michigan Limited Liability
Company,

          Plaintiff,                               USDC Case No.

vs                                                 State Case No. 21-002525-CB
                                                   Wayne County Circuit Court
AEYE, INC. a Delaware corporation,

          Defendant.

  THE MILLER LAW FIRM, PC                  JAFFE, RAITT, HEUER & WEISS, P.C.
  E. Powell Miller (P39497)                Steven R. Lefkofsky (P44101)
  Seth D. Gould (P45465)                   Jonathan Sriro (P52100)
  Daniel L. Ravitz (P83031)                Attorneys for Defendant
  Attorney for Plaintiff                   28 West Adams Avenue, Suite 1500
  950 W. University Drive, Suite 300       Detroit, MI 48326
  Rochester, MI 48307                      slefkofsky@jaffelaw.com
  epm@millerlawpc.com                      jsriro@jaffelaw.com
  sdg@millerlawpc.com
  dlr@millerlawpc.com


              DEFENDANT’S NOTICE OF REMOVAL BASED UPON
                      DIVERSITY OF CITIZENSHIP

           NOW COMES Defendant, AEye, Inc., and pursuant to 28 U.S.C. §§ 1441,

 1446, and E.D.Mich. LR 81.1, hereby files this Notice of Removal of a cause of

 action filed in the 3rd Judicial Circuit Court (Wayne County Circuit Court) of the

 State of Michigan, entitled Orfin, LLC v AEye, Inc., Case No. 21-002525-CB, and

 states:



5185671
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.2 Filed 03/25/21 Page 2 of 17




      1.     This action was commenced in the 3rd Judicial Circuit Court, Wayne

County, Michigan, on February 24, 2021, and process as well as the initial

pleading setting forth the claim for relief upon which the action is based, was first

served on Defendant on March 4, 2021.

      2.     The action is a civil action for specific performance, breach of

contract, and promissory estoppel, and pursuant to 28 U.S.C. §1332(a)(1), this

Court has original jurisdiction over the matter.

      3.     There exists complete diversity of citizenship of the parties. Upon

information and belief, Plaintiff, Orfin, LLC, is a limited liability company

organized in the State of Michigan, with its principal place of business in Troy,

Michigan. Upon information and belief, and based on representations by Orfin’s

counsel, none of its members, or the members or partners of its unincorporated

members, are citizens of California or Delaware (Complaint ¶1). Defendant,

AEye, Inc., is incorporated in the State of Delaware, with its principal place of

business in California.

      4.     The amount in controversy is in excess of $75,000, based upon the

allegations in the Complaint, in which Plaintiff seeks specific performance, and

monetary damage, based on an alleged right to invest $2.5 Million in a convertible

note offering.




                                         2
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.3 Filed 03/25/21 Page 3 of 17




      5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§1332, because this is a civil action in which the amount in controversy exceeds

the sum of $75,000.00, exclusive of costs and interests, and Plaintiff and

Defendant are citizens of different states.

      6.      No previous application has been made for the relief requested herein.

      7.      A copy of all process, pleadings, and orders served upon Defendant,

as well as a Proof of Service of written notice of this Notice of Removal to all

adverse parties, and a copy of same being filed with the clerk of the State

C ourt, is being filed with this notice as required by 28 USC §1446(a) and (d).

      8.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being served upon counsel for the Plaintiff, and a copy is also being filed with the

Clerk of the Circuit Court for the County of Wayne, State of Michigan.

      9.      By filing this Notice of Removal, Defendant does not waive, and

hereby reserves, its right to assert any and all objections and defenses to Plaintiff’s

Complaint, including, but not limited to, lack of personal jurisdiction, failure to

state a claim upon which relief can be granted, improper venue, and forum non

conveniens.

      WHEREFORE, the Defendant respectfully requests that this action be

removed from the State of Michigan, Circuit Court for the County of Wayne, to

the United States District Court for the Eastern District of Michigan, and that


                                          3
 Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.4 Filed 03/25/21 Page 4 of 17




 this Court assume jurisdiction of this action and make such further orders as may

 be required to properly determine this controversy.


                                     Respectfully submitted,
                                     JAFFE, RAITT, HEUER & WEISS, P.C.

                                     By: /s/ Steven R. Lefkofsky
Dated: March 25, 2021                JAFFE, RAITT, HEUER & WEISS, P.C.
                                     Steven R. Lefkofsky (P44101)
                                     Jonathan Sriro (P52100)
                                     Attorneys for Defendant
                                     28 West Adams Avenue, Suite 1500
                                     Detroit, MI 48326
                                     slefkofsky@jaffelaw.com
                                     jsriro@jaffelaw.com



                         CERTIFICATE OF SERVICE
      I hereby certify that on March 25, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system and served a copy of such

filing on counsel of record via U.S. First Class Mail.


                                              /s/ Tina M. Neddermeyer
                                              Tina M. Neddermeyer
                                              Email: tneddermeyer@jaffelaw.com




                                          4
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.5 Filed 03/25/21 Page 5 of 17




                  WAYNE COUNTY CIRCUIT COURT
                    CASE #21-002525-CB FILINGS




             DEFENDANT’S NOTICE OF REMOVAL BASED UPON
                     DIVERSITY OF CITIZENSHIP
               Case 2:21-cv-10656-GAD-DRG     ECF No. 1, PageID.6 2nd
                                        Original - Court
                                                                  Filed  03/25/21 Page 6 of 17
                                                                      Copy - Plaintiff
Approved, SCAO
                                                           1st Copy- Defendant                      3rd Copy -Return

           STATE OF MICHIGAN                                                                                               CASE NO.
          THIRD JUDICIAL CIRCUIT                                       SUMMONS                                           21-002525-CB
              WAYNE COUNTY                                                                                         Hon.Brian R. Sullivan
Court address : 2 Woodward Ave., Detroit MI 48226                                                                         Court telephone no.: 313-224-2447

Plaintiff’s name(s), address(es), and telephone no(s)                                     Defendant’s name(s), address(es), and telephone no(s).
Orfin, LLC                                                                  v             AEye, Inc.

Plaintiff’s attorney, bar no., address, and telephone no

Seth D. Gould 45465
950 W University Dr Ste 300
Rochester, MI 48307-1887

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
   There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or  family
    members of the person(s) who are the subject of the complaint.
   There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
   (form MC 21) listing those cases.
   It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
    or family members of the person(s) who are the subject of the complaint.

 Civil Case
   This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
   MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
    complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
   There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
   A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
      been previously filed in  this court,     ____________________________________________________ Court,
     where it was given case number __________________ and assigned to Judge __________________.

    The action       remains        is no longer pending.


   Summons section completed by court clerk.                            SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                                                  Expiration date*                         Court clerk
2/24/2021                                                   5/26/2021                                Monica Atkinson

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                     SUMMONS                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
               Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.7 Filed 03/25/21 Page 7 of 17
                                                                                                                       SUMMONS
                                                                                                      Case No. :   21-002525-CB

                                                                PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


                    OFFICER CERTIFICATE                                OR                 AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and                    adult, and I am not a party or an officer of a corporate party
that: (notarization not required)                                                (MCR 2.103[A]), and that:         (notarization required)

 I served personally a copy of the summons and complaint.
 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
    together with _____________________________________________________________________________________________
                             List all documents served with the Summons and Complaint
_________________________________________________________________________________________________________________

_________________________________________________________________________________________________ on the defendant(s):

Defendant's name                                     Complete address(es) of service                  Day, date, time




 I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
    have been unable to complete service.
Defendant's name                                     Complete address(es) of service                  Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.

Service fee            Miles traveled     Fee                                  Signature
$                      $                  $

Incorrect address fee Miles traveled      Fee       Total fee                  Name (type or print)
$                                         $         $
                      $
                                                                               Title
Subscribed and sworn to before me on _____________________ , _____________________________________ County, Michigan.
                                          Date
My commission expires: _____________________ Signature: ______________________________________________________
                           Date                                     Deputy court clerk/Notary public

Notary public, State of Michigan, County of ________________________________________________________________________

                                                        ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with _____________________________________
                                                                                                Attachments
_________________________________________________ on _______________________________________________________
                                                                             Day, date, time

_________________________________________________ on behalf of ______________________________________________.
 Signature
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.8 Filed 03/25/21 Page 8 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.9 Filed 03/25/21 Page 9 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.10 Filed 03/25/21 Page 10 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.11 Filed 03/25/21 Page 11 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.12 Filed 03/25/21 Page 12 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.13 Filed 03/25/21 Page 13 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.14 Filed 03/25/21 Page 14 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.15 Filed 03/25/21 Page 15 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.16 Filed 03/25/21 Page 16 of 17
Case 2:21-cv-10656-GAD-DRG ECF No. 1, PageID.17 Filed 03/25/21 Page 17 of 17
